472 F.2d 1223
73-1 USTC  P 9246
UNITED STATES of America, Plaintiff-Appellee,v.Ronald C. MITCHELL, Defendant-Appellant.
No. 72-2032.
United States Court of Appeals,Ninth Circuit.
Dec. 29, 1972.Certiorari Denied May 7, 1973.See 93 S. Ct. 2162.

Suzanne E. Graber (argued), San Rafael, Cal., for defendant-appellant.
Thomas T. Couris, Asst. U. S. Atty.  (argued), Richard V. Boulger, Asst. U.S. Atty., Dwayne Keyes, U. S. Atty., Sacramento, Cal., for plaintiff-appellee.
Before KOELSCH, CHOY, and GOODWIN, Circuit Judges.
PER CURIAM:


1
Mitchell appeals from a conviction for willfully supplying false income-tax-withholding information in violation of 26 U.S.C. Sec. 7205.  His principal contention is that the district court erred when it granted his request to proceed in propria persona.  The record reveals that Mitchell was clearly advised of his right to have counsel appointed.  While we would have preferred the record to have shown that the district court had advised Mitchell more fully of the consequences of his choice (cf. Von Moltke v. Gillies, 332 U.S. 708, 723-724, 68 S. Ct. 316, 92 L. Ed. 309 (1948)), or that it had instructed Mitchell to consult with an attorney for advice on the wisdom of dispensing with counsel (see A.B.A. Project on Minimum Standards for Criminal Justice, Standards Relating to Providing Defense Services Sec. 7.3 (1968)), we are persuaded that Mitchell's decision to defend himself was voluntary and intelligent within the meaning of Hodge v. United States, 414 F.2d 1040 (9th Cir. 1969) (en banc).


2
Other alleged errors discussed in the briefs do not suggest a basis for reversal.


3
Affirmed.